Citation Nr: 1242367	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-30 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Whether new and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, has been received.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by which the RO, in pertinent part, declined to reopen the finally decided claim of entitlement to service connection for an acquired psychiatric disorder.  The Board notes that in the March 2008 rating decision, service connection was denied for a depressive disorder.  However, claims for mental health conditions must be interpreted broadly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As such, the Board has recharacterized the issue as noted above.

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), was previously denied by the Board in February 2006.  Board decisions are generally final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2012).  Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012); Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  Regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Barnett, supra.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include depression, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  A Board decision in February 2006 denied service connection for an acquired psychiatric disorder, to include PTSD.

2.  Evidence received since the 2006 Board decision regarding the claim for service connection for an acquired psychiatric disorder, to include depression, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The February 2006 Board decision, which denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD, was final when issued.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2012). 

2.  New and material evidence having been received, the claim of service connection for an acquired psychiatric disorder to include depression is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  VCAA applies to the instant claim. 

Inasmuch as the determination below constitutes a full grant (reopening) of the new and material evidence claim being addressed, there is no reason to explain how VA has fulfilled the VCAA duties to notify and assist in this case. 

New and Material Evidence - Legal Criteria

The Veteran appealed a March 2005 rating decision to the Board, and in a February 2006 decision, the Board denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The February 2006 Board decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 

In November 2007, the Veteran filed to reopen a claim of service connection for a psychiatric disorder, including depression.  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  38 C.F.R. § 3.156(a), which defines "new and material evidence," was revised, effective for all claims to reopen filed on or after August 29, 2001.  The claim to reopen was filed after that date, and the new definition applies. 

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

New and Material Evidence - Discussion

The evidence of record at the time of the February 2006 Board decision included statements from the Veteran, her service treatment records, service personnel records, as well as post-service VA and private medical records.  The record also included VA medical and mental health examination reports.  

A January 2002 VA psychiatric examination report reflects a diagnosis of depressive disorder not otherwise specified.  On examination, the Veteran indicated that her depressive symptoms had their onset five years earlier.

On January 2004 VA mental health examination, the Veteran indicated that her current depressive symptoms began approximately seven years earlier.  She spoke of an overdose in service, the death of a friend in service, marital trouble in service, as well as an alleged incident of date rape.  Her responses in testing material provided suggested an exaggeration of symptoms for secondary gain.  The Veteran endorsed symptoms that were infrequently reported even by hospitalized psychotic patients.  The examiner diagnosed depressive disorder not otherwise specified and opined that the disorder was the result of more recent life events and not service.  The examiner acknowledged that the Veteran experienced similar symptoms in service but concluded that current symptoms were due to events that occurred after service.

During a December 2005 video teleconference hearing before a Veterans Law Judge, the Veteran testified in essence that she had been depressed since 1975.

The Board observes that a July 1975 evaluation report indicated that professional performance and military behavior were weak due to personal problems that had adversely affected the Veteran's job performance.

In the February 2006 Board decision, the Board denied the Veteran's appeal, finding that there was no current diagnosis of PTSD and that the currently diagnosed psychiatric disorder of major depressive disorder with anxiety manifested many years after service and was not related to any incident in service.  As such, for evidence to be new and material, it would have to tend to show that the Veteran incurred an acquired psychiatric disorder in service or that a currently diagnosed acquired psychiatric disorder is otherwise related to service.  

The evidence received since the February 2006 Board decision, the evidence reflects continuing mental health treatment to include reports by the Veteran that certain symptoms are due to sexual trauma in service.  The post-February 2006 VA treatment records also show psychiatric symptoms due to current difficulties to include financial hardship, family issues, health problems, etc.  The Veteran also submitted lay statements reflecting either current depression or depression in service.  

In a September 2009 written statement, the Veteran supplied, for the first time, explicit information regarding continuity of symptomatology of psychiatric symptoms since service.  She described somatic symptoms such as stomach trouble, weight fluctuations, and disturbed sleep and suggested that these had been present continuously since service and that she didn't know until recently that such manifestations were signs of depression.  

In determining the issue of whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  When presumed to be credible, as is required when determining solely whether to reopen a previously denied claim, the Veteran's September 2009 written statement constitutes new and material evidence, as it is new and relates to an unsubstantiated fact necessary to substantiate the claim, namely continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2012) (entitlement to service connection may be established with a showing of continuity of symptomatology).  There was no specific evidence regarding continuity of symptomatology before the Board rendered its final February 2006 decision.  

The Board finds that the new evidence raises a reasonable possibility of establishing the claim.  On previous VA examinations, the Veteran indicated that the onset of depression occurred years after service.  The evidence submitted since the prior final denial includes a history of somatic complaints symptomatic of a mental disorder since service.  This evidence related to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  The Board emphasizes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade, supra.  Accordingly, the evidence is new and material, and service connection for an acquired psychiatric disorder, to include depression, must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, is reopened and the appeal is granted to this extent only. 

REMAND

A review of the record discloses a need for further development prior to appellate review on the merits of the claim for service connection for an acquired psychiatric disorder.  Specifically, the Veteran should be given an additional VA psychiatric examination to determine the nature and etiology of any current acquired psychiatric disorder. 

The service personnel records reflect a period of poor performance due to "personal problems."  The service treatment records unequivocally reflect the presence of anxiety and the use of Valium.  There is a long period after service without records of mental health treatment.  Nonetheless, the Veteran has a long history of psychiatric treatment.  She asserts that manifestations of an acquired psychiatric disorder such as trouble sleeping and stomach problems existed continuously since service but that she didn't know that these were signs of depression.  As such, in essence, she is negating information provided during previous VA examinations wherein she indicated that depressive symptoms began well after service separation.  The Board notes that the Veteran is competent to provide evidence regarding readily apparent symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay persons are competent to speak to symptomology when the symptoms are readily observable). 

Because previous VA examiners did not have a full picture of the Veteran's disability history, a new examination is necessary.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229 (1993).  Therefore, the Board finds the previous VA opinions lack probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As the previous VA examiners based their opinions regarding the etiology of the Veteran's acquired psychiatric disorder on an inadequate factual premise, the Board finds that another examination is required. 

All VA treatment records dated from May 27, 2010 to the present must be associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990) (holding that all VA treatment records that could potentially be helpful in resolving a claim must be obtained); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). 

Accordingly, the case is REMANDED to the RO AMC for the following action:

1.  Associate with the record all VA clinical records dated from May 27, 2010 to the present.

2.  Schedule a VA psychiatric examination to determine the nature and etiology of the Veteran's current acquired psychiatric disorders.  The claims folder must be made available to the examiner for review.  After review of the claims file and after obtaining a complete history of psychiatric symptomatology from the Veteran, to include somatic complaints that could be indicative of psychiatric problems, the examiner should set forth the diagnosis or diagnoses of any current psychiatric disorder and render an opinion as to whether is it is it at least as likely as not (a 50 percent or greater probability) that any current psychiatric disorder began during service or is otherwise linked to some incident of active duty, to include a claimed sexual assault?  The examiner should comment on the Veteran's reported symptoms since service.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

The examiner is requested to provide a rationale for any opinion provided.  In the report, the examiner should refer to all medical and lay evidence of record used in making the conclusions.  If the examiner is unable to answer the question presented without resort to speculation, he or she should indicate the reason. 

3.  Readjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


